EXHIBIT 10.5

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the 18th day of June 2008, among First Perry
Bancorp, Inc. (“First Perry”), with principal offices at 101 Lincoln Street,
Marysville, Pennsylvania, 17053, HNB Bancorp, Inc. (“HNB”), with principal
offices at 3rd and Market Streets Halifax, PA 17032, and William Hummel
(“Executive”).

 

WITNESSETH:

 

WHEREAS, First Perry and HNB intend to enter into an Agreement and Plan of
Consolidation dated on or about June 18, 2008 (“Consolidation Agreement”)
pursuant to which First Perry and HNB shall consolidate into a new holding
company (“Holding Company”) which is a Pennsylvania business corporation (the
“Consolidation”);

 

WHEREAS, Executive is the Chief Executive Officer of First Perry;

 

WHEREAS, as inducement for First Perry to enter into the Consolidation
Agreement, Executive has agreed to be employed by the Holding Company for a four
year period commencing on the Effective Date (as defined in the Consolidation
Agreement) and terminating four years later;

 

WHEREAS, Executive desires to serve the Holding Company under the terms and
conditions set forth herein;

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, it is agreed as follows:

 

1.                                       Relationship.  On the effective date of
this Agreement, the Holding Company engages Executive and Executive hereby
agrees to serve the Holding Company, under the terms and conditions set forth in
this Agreement.

 

2 .                                    Duties of Executive.  Executive shall
perform and discharge well and faithfully such duties as necessary to assist the
Holding Company with the consolidation of First Perry and HNB and perform such
other reasonable duties and meet such reasonable performance goals as assigned
to him by the Chief Executive Officer of the Holding Company.  The Chief
Executive Officer of the Holding Company shall develop reasonable performance
goals for Executive which will be provided to the Executive on at least an
annual basis.

 

1

--------------------------------------------------------------------------------


 

3.                                       Term of Agreement.  This Agreement
shall commence on the Effective Date (as defined in the Consolidation Agreement)
and shall expire four (4) years later (“Term”).  The Effective Date of this
Agreement shall be the Effective Date as defined in the Consolidation Agreement.

 

4.                                       Compensation.  For his services under
this Agreement, the Holding Company shall pay Executive an annual salary equal
to $40,000, minus applicable withholdings and deductions, payable at the same
times as salaries are payable to other executive employees.

 

5.                                       Benefits.

 

(a)  The Holding Company shall arrange for Executive to receive health insurance
coverage for the Term of this Agreement.

 

(b)  The Holding Company shall also provide Executive with a Holding Company or
bank owned vehicle for his use during the term of this Agreement.

 

6.                                       Termination of Employment.

 

(a)  The Holding Company may terminate Executive’s employment at any time for
Cause.  Cause is defined as failing to meet the mutually agreed upon goals and
standards set by the Holding Company or his removal from office or permanently
prohibited from participating in the conduct of the Holding Company’s affairs by
a final order issued by an appropriate federal banking agency pursuant to
Section 8(e) or 8(g) of the Federal Deposit Insurance Act or by the Comptroller
of the Currency pursuant to national law. In the event Executive’s employment is
terminated for Cause, all obligations of the Holding Company shall terminate.

 

(b)  In the event Executive’s employment is terminated by the Holding Company
for any reason other than Cause prior to the expiration of this Agreement, then
Executive shall be entitled to his annual salary for the remainder of the Term
of this Agreement.

 

7.                                       Unauthorized Disclosure.  During the
Term, or at any later time, the Executive shall not, without the written consent
of the President or Chief Executive Officer of the Holding Company or a person
authorized thereby, knowingly disclose to any person, other than an employee of
the Holding Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties,
any material confidential information obtained while performing services for the
Holding Company with respect to any of the Holding Company’s services, products,
improvements, formulas, designs or styles, processes, customers, methods of
business or any business practices the disclosure of which could be or will be
damaging to the Holding Company; provided, however, that confidential
information shall not include any

 

2

--------------------------------------------------------------------------------


 

information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Holding Company; and provided further
that nothing contained herein shall prevent Executive, with or without the
consent referenced above, from participating in or disclosing documents or
information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.

 

8.                                       Work Made for Hire.  Any work performed
by the Executive under this Agreement should be considered a “Work Made for
Hire” as the phrase is defined by the U.S. patent laws and shall be owned by and
for the express benefit of the Holding Company and their subsidiaries and
affiliates.  In the event it should be established that such work does not
qualify as a Work Made for Hire, Executive agrees to and does hereby assign to
the Holding Company, and its affiliates and subsidiaries, all of his rights,
title, and/or interest in such work product, including, but not limited to, all
copyrights, patents, trademarks, and propriety rights.

 

9.                                       Return of Company Property and
Documents.  Executive agrees that, at the time of termination of this Agreement,
regardless of the reason for termination, he will deliver to the Holding Company
and their subsidiaries and affiliates, any and all company property, including,
but not limited to, keys, security codes or passes, mobile telephones, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, software programs, equipment, other documents or
property, or reproductions of any of the aforementioned items developed or
obtained by the Executive during the course of this Agreement.

 

10.                                 Notices.  Except as otherwise provided in
this Agreement, any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
Executive’s residence, in the case of notices to Executive, and to the principal
executive offices of the Holding Company, in the case of notices to the Holding
Company.

 

11.                                 Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by Executive and the President or Chief
Executive Officer of the Holding Company.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                                 Assignment.  This Agreement shall not be
assignable by any party, except by the Holding Company to any successor in
interest to its respective business.

 

3

--------------------------------------------------------------------------------


 

13.                                 Entire Agreement.  This Agreement supersedes
any and all agreements, either oral or in writing, between the parties regarding
Executive’s services and contains all the covenants and agreements between the
parties with respect to his employment by the Holding Company.  This Agreement
does not supersede the Acknowledgment and Release entered into among First Perry
Bancorp, Inc., the First National Bank of Marysville, HNB Bancorp, Inc., Halifax
National Bank, and William Hummel.

 

14.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

15.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.

 

16.                                 Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

ATTEST:

 

HNB BANCORP, INC.

 

 

 

 

 

 

/s/ Robert M. Garst

 

By:

/s/ Kirk D. Fox

 

 

 

 

 

 

 

 

FIRST PERRY BANCORP, INC.

 

 

 

 

 

 

/s/ Dorothy A. Taylor

 

By:

/s/ Robert Garst

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Dorothy A. Taylor

 

/s/ William Hummel

 

 

William Hummel

 

4

--------------------------------------------------------------------------------